



EXHIBIT 10.29
IRON MOUNTAIN INCORPORATED
Iron Mountain Incorporated 2014 Stock and Cash Incentive Plan
Performance Unit Agreement
This Performance Unit Agreement and the associated grant award information
(the “Customizing Information”), which Customizing Information is provided in
written form or is available in electronic form from the recordkeeper for the
Iron Mountain Incorporated 2014 Stock and Cash Incentive Plan, as amended and in
effect from time to time (the “Plan”), is made as of the date shown as the
“Grant Date” in the Customizing Information (the “Grant Date”) by and between
Iron Mountain Incorporated, a Delaware corporation (the “Company”), and the
individual identified in the Customizing Information (the “Recipient”). This
instrument and the Customizing Information are collectively referred to as the
“Performance Unit Agreement.”
WITNESSETH THAT:
WHEREAS, the Company has instituted the Plan; and
WHEREAS, the Compensation Committee (the “Committee”) has authorized the grant
of performance units with respect to the Company’s Common Stock (“Stock”) upon
the terms and conditions set forth below and pursuant to the Plan, a copy of
which is incorporated herein; and
WHEREAS, the Recipient acknowledges that he or she has carefully read this
Performance Unit Agreement and agrees, as provided in Section 18(a) below, that
the terms and conditions of the Performance Unit Agreement reflect the entire
understanding between himself or herself and the Company regarding this
performance unit award (and the Recipient has not relied upon any statement or
promise other than the terms and conditions of the Performance Unit Agreement
with respect to this performance unit award);
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained and for other good and valuable consideration the
receipt and adequacy of which are hereby acknowledged, the Company and the
Recipient agree as follows.
1. Grant. Subject to the terms of the Plan and this Performance Unit Agreement,
the Company hereby conditionally grants to the Recipient that number of
performance units equal to the corresponding number of shares of the Company’s
Stock (the “Underlying Shares”) shown in the Customizing Information under
“Performance Units Granted.”
The grant described in the preceding paragraph is contingent upon the
satisfaction of the “Performance Measure(s)” over the “Performance Period,” each
as shown in the Customizing Information. The Committee shall determine whether
such Performance Criteria have been satisfied.
2.    Adjustment to Award. The number of Performance Units Granted may be
increased or decreased, including to zero, based on the criteria set forth in
the Customizing Information. Whether any adjustment is made shall be determined
in the sole discretion of the Committee and the “Adjusted Performance Units
Granted” (“PUs”) in the Customizing Information shall be updated to reflect any
such adjustment.





--------------------------------------------------------------------------------





3.    Vesting.
(a)    In General. If the Recipient remains in an employment, contractual or
other service relationship with the Company (“Relationship”) as of the “Vesting
Date” specified in the Customizing Information, and the Recipient as of such
date is not in violation of any confidentiality, inventions and/or
non-competition agreement with the Company, the PUs shall vest on such date. For
the avoidance of doubt, except as otherwise provided pursuant to the terms of
the Plan and Section 3(b), if the Recipient’s Relationship with the Company is
terminated by the Company or by the Recipient for any reason, whether
voluntarily or involuntarily, no PUs granted pursuant to this Performance Unit
Agreement shall vest under any circumstances on and after the date of such
termination.
(b)    Retirement Provision. Notwithstanding Section 3(a), if the Recipient
terminates employment on or after attaining age fifty-five (55) and completing
ten (10) Years of Credited Service, the Recipient shall become vested in his or
her PUs in accordance with the following schedule:
Date Relationship Terminates    Vesting Percentage
On or after first (1st) anniversary of Grant Date    33.3%
On or after second (2nd) anniversary of Grant Date    66.6%
On or after third (3rd) anniversary of Grant Date    100%
In the event a Recipient becomes partially or fully vested under this Section
3(b), in no event shall any PUs vested as a result of this Section 3(b) be
delivered until the Vesting Date, nor shall any PUs vested as a result of this
Section 3(b) be delivered if the Recipient as of the date of delivery is in
violation of any confidentiality, inventions and/or non-competition agreement
with the Company. For purposes of this Section 3(b), a Recipient shall be
treated as having terminated from employment if he satisfies the definition of
Termination of Employment under the Iron Mountain Incorporated Executive
Deferred Compensation Plan, and Years of Credited Service shall be calculated on
the same basis as “Years of Credited Service” under The Iron Mountain Companies
401(k) Plan or any successor thereto.
(c)    Committee Discretion. In the event the Relationship is terminated for any
reason and except as otherwise provided in Section 3(b), (i) the Recipient’s
right to vest in any PUs will, except as provided in Section 9(c) of the Plan,
terminate as of the date of the termination of the Relationship (and will not be
extended by any notice period mandated under local law) and (ii) the Committee
shall have the exclusive discretion to determine when the Relationship has
terminated for purposes of this PU (including when the Recipient is no longer
considered to be providing active service while on a leave of absence).
(d)    Special Definition of Company. For purposes of this Section 3, the term
“Company” refers to the Company as defined in the last sentence of Section 1 of
the Plan.
4.    Dividend Equivalents. A Recipient shall be credited with dividend
equivalents equal to the dividends the Recipient would have received if the
Recipient had been the actual record owner of the Underlying Shares on each
dividend record date on or after the Grant Date and through the date the
Recipient receives a settlement pursuant to Section 5 below (the “Dividend
Equivalent”). If a dividend on the Stock is payable wholly or partially in
Stock, the Dividend Equivalent representing that portion shall be in the form of
additional PUs, credited on a one-for-one basis. If a dividend on the Stock is
payable wholly or partially in cash, the Dividend Equivalent representing that
portion shall also be in the form of cash and a Recipient shall be treated as
being credited with any cash dividends, without earnings, until settlement
pursuant to Section 5 below. If a dividend on Stock is payable wholly or
partially in other than cash or Stock, the Committee may, in its discretion,
provide for such Dividend Equivalents with respect to that portion as it deems
appropriate under the circumstances. Dividend Equivalents shall be subject to
the





--------------------------------------------------------------------------------





same terms and conditions as the PUs originally awarded pursuant to this
Performance Unit Agreement, and they shall vest (or, if applicable, be
forfeited) as if they had been granted at the same time as the original PU.
Dividend Equivalents representing the cash portion of a dividend on Stock shall
be settled in cash.
5.    Delivery of Underlying Shares or Cash Settlement. With respect to any PUs
that become vested pursuant to Section 3, the Company shall issue and deliver to
the Recipient (a) the number of Underlying Shares equal to the number of vested
PUs or an amount of cash equal to the Fair Market Value, as defined in the Plan,
of such Underlying Shares as of the Vesting Date and (b) the amount (and in the
form) due with respect to the Dividend Equivalents applicable to such Underlying
Shares. Delivery shall be made to the Recipient as soon as practicable following
the Vesting Date but in no event later than the end of the year in which such
Vesting Date occurs (or the fifteenth (15th) day of the third (3rd) month
following the Vesting Date, if later). Whether Underlying Shares, or the cash
value thereof, shall be issued or paid at settlement shall be determined based
on the “Form of Settlement” specified in the Customizing Information.
Any shares issued pursuant to this Performance Unit Agreement shall be issued,
without issue or transfer tax, by (i) delivering a stock certificate or
certificates for such shares out of theretofore authorized but unissued shares
or treasury shares of its Stock as the Company may elect or (ii) issuance of
shares of its Stock in book entry form; provided, however, that the time of such
delivery may be postponed by the Company for such period as may be required for
it with reasonable diligence to comply with any applicable requirements of law.
Notwithstanding the preceding provisions of this Section 5, delivery of
Underlying Shares shall be made, or the amount of cash equivalent thereto shall
be paid, only if the required purchase price designated as the “Purchase Price”
shown in the Customizing Information per underlying PU is paid to the Company by
means of payment acceptable to the Company in accordance with the terms of the
Plan. If the Recipient fails to pay for or accept delivery of all of the shares,
the right to shares of Stock provided pursuant to this PU may be terminated by
the Company.
6.    Withholding Taxes. The Recipient hereby agrees, as a condition of this
award, to provide to the Company (or a subsidiary employing the Recipient, as
applicable) an amount sufficient to satisfy the Company’s and/or subsidiary’s
obligation to withhold any and all federal, state, local or provincial income
tax, social security, social insurance, payroll tax, fringe benefits tax,
payment on account or other tax-related items or statutory withholdings related
to the Plan (the ”Withholding Amount”), if any, by (a) authorizing the Company
and/or any subsidiary employing the Recipient, as applicable, to withhold the
Withholding Amount from the Recipient’s cash compensation or (b) remitting the
Withholding Amount to the Company (or a subsidiary employing the Recipient, as
applicable) in cash; provided, however, that to the extent that the Withholding
Amount is not provided by one or a combination of such methods, the Company may
at its election withhold from the Underlying Shares and Dividend Equivalents
that would otherwise be delivered that number of shares (and/or cash) having a
Fair Market Value on the date of vesting sufficient to eliminate any deficiency
in the Withholding Amount; and provided, further, that the Fair Market Value of
Stock withheld shall not exceed an amount in excess of the minimum required
withholding. Regardless of any action that the Company and/or subsidiary takes
with respect to any or all federal, state, local or provincial income tax,
social security, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related items or statutory withholdings related to the
Recipient’s participation in the Plan, the Recipient acknowledges that he or
she, and not the Company and/or any subsidiary, has the ultimate liability for
any such items. Further, if the Recipient becomes subject to tax in more than
one jurisdiction between the Grant Date and the date of any relevant taxable or
tax withholding event, the Recipient acknowledges that the Company and/or
subsidiary may be required to withhold or account for such tax-related items in
more than one jurisdiction.





--------------------------------------------------------------------------------





7.    Non-assignability of PUs and Dividend Equivalents. PUs and Dividend
Equivalents shall not be assignable or transferable by the Recipient except by
will or by the laws of descent and distribution or as permitted by the Committee
in its discretion pursuant to the terms of the Plan. During the life of the
Recipient, delivery of shares of Stock or payment of cash as settlement of PUs
and Dividend Equivalents shall be made only to the Recipient, to a conservator
or guardian duly appointed for the Recipient by reason of the Recipient’s
incapacity or to the person appointed by the Recipient in a durable power of
attorney acceptable to the Company’s counsel.
8.    Compliance with Securities Act; Lock-Up Agreement. The Company shall not
be obligated to sell or issue any Underlying Shares or other securities in
settlement of PUs and Dividend Equivalents hereunder unless the shares of Stock
or other securities are at that time effectively registered or exempt from
registration under the Securities Act and applicable state or provincial
securities laws. In the event shares or other securities shall be issued that
shall not be so registered, the Recipient hereby represents, warrants and agrees
that the Recipient will receive such shares or other securities for investment
and not with a view to their resale or distribution, and will execute an
appropriate investment letter satisfactory to the Company and its counsel. The
Recipient further hereby agrees that as a condition to the settlement of PUs and
Dividend Equivalents, the Recipient will execute an agreement in a form
acceptable to the Company to the effect that the shares shall be subject to any
underwriter’s lock-up agreement in connection with a public offering of any
securities of the Company that may from time to time apply to shares held by
officers and employees of the Company, and such agreement or a successor
agreement must be in full force and effect.
9.    Legends. The Recipient hereby acknowledges that the stock certificate or
certificates (or entries in the case of book entry form) evidencing shares of
Stock or other securities issued pursuant to any settlement of an PU or Dividend
Equivalent hereunder may bear a legend (or provide a restriction) setting forth
the restrictions on their transferability described in Section 8 hereof, if such
restrictions are then in effect.
10.    Rights as Stockholder. The Recipient shall have no rights as a
stockholder with respect to any PUs, Dividend Equivalents or Underlying Shares
until the date of issuance of a stock certificate (or appropriate entry is made
in the case of book entry form) for Underlying Shares and any Dividend
Equivalents. Except as provided by Section 4, no adjustment shall be made for
any rights for which the record date is prior to the date such stock certificate
is issued (or appropriate entry is made in the case of book entry form), except
to the extent the Committee so provides, pursuant to the terms of the Plan and
upon such terms and conditions it may establish.
11.    Effect Upon Employment and Performance of Services. Nothing in this
Performance Unit Agreement or the Plan shall be construed to impose any
obligation upon the Company or any subsidiary to employ or utilize the services
of the Recipient or to retain the Recipient in its employ or to engage or retain
the services of the Recipient.
12.    Time for Acceptance. Unless the Recipient shall evidence acceptance of
this Performance Unit Agreement by electronic or other means prescribed by the
Committee within sixty (60) days after its delivery, the PUs and Dividend
Equivalents shall be null and void (unless waived by the Committee).
13.    Right of Repayment. In the event that the Recipient accepts employment
with or provides services for a competitor of the Company within two (2) years
after any settlement of PUs and Dividend Equivalents hereunder, the Recipient
shall pay to the Company an amount equal to the excess of the Fair Market Value
of the Underlying Shares as of the date of settlement (whether settled in cash
or Stock) over the Purchase Price, if any, paid (or deemed paid) together with
the value of any Dividend Equivalents;





--------------------------------------------------------------------------------





provided, however, that the Committee in its discretion may release the
Recipient from the requirement to make such payment, if the Committee determines
that the Recipient’s acceptance of such employment or performance of such
services is not inimical to the best interests of the Company. In accordance
with applicable law, the Company may deduct the amount of payment due under the
preceding sentence from any compensation or other amount payable by the Company
to the Recipient. For purposes of this Section 13, the term “Company” refers to
the Company as defined in the last sentence of Section 1 of the Plan.
14.    Section 409A of the Internal Revenue Code. The PUs and Dividend
Equivalents granted hereunder are intended to avoid the potential adverse tax
consequences to the Recipient of Section 409A of the Code, and the Committee may
make such modifications to this Performance Unit Agreement as it deems necessary
or advisable to avoid such adverse tax consequences.
15.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Recipient consents to receive such documents by electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.
16.    Nature of Award. By accepting this PU, the Recipient acknowledges,
understands and agrees that:
(a)    the Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan and this Performance Unit
Agreement;
(b)    the grant of this PU is voluntary and occasional and does not create any
contractual or other right to receive future awards under the Plan or benefits
in lieu of Plan awards, even if PUs or other Plan awards have been granted in
the past;
(c)    all decisions with respect to future PU awards will be at the sole
discretion of the Committee;
(d)    he or she is voluntarily participating in the Plan;
(e)    the future value of the Underlying Shares is unknown and cannot be
predicted with certainty;
(f)    if the Recipient resides and/or works outside the United States, the
following additional provisions shall apply:
(i)    this PU, including any Dividend Equivalents, and the Underlying Shares
are not intended to replace any pension rights or compensation;
(ii)    this PU, including any Dividend Equivalents, and the Underlying Shares
(including value attributable to each) do not constitute compensation of any
kind for services of any kind rendered to the Company and/or any subsidiary
thereof and are outside the scope of the Recipient’s employment contract, if
any;
(iii)    this PU, including any Dividend Equivalents, and any Underlying Shares
(including the value attributable to each) are not part of normal or expected
compensation or salary, including, but not limited to, for purposes of
calculating any severance,





--------------------------------------------------------------------------------





resignation, termination, redundancy, dismissal, end-of-service payments,
bonuses, service awards, pension or retirement or welfare benefits or similar
payments unless such other arrangement explicitly provides to the contrary;
(iv)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the PU, including any Dividend Equivalents, resulting from the
Recipient’s termination of the Relationship for any reason, and in consideration
of this PU, including any Dividend Equivalents, the Recipient irrevocably agrees
never to institute a claim against the Company and/or subsidiary, waives his or
her ability to bring such claim and releases the Company and/or subsidiary from
any claim; if, notwithstanding the foregoing, such claim is allowed by a court
of competent jurisdiction, then by accepting this PU, including any Dividend
Equivalents, the Recipient is deemed irrevocably to have agreed not to pursue
such claim and agrees to execute any and all documents necessary to request
dismissal or withdrawal of such claims; and
(g)    the Company shall not be liable for any foreign exchange rate fluctuation
between the Recipient’s local currency and the United States dollar that may
affect the value of this PU or any amounts due pursuant to the settlement of the
PU or the subsequent sale of any Underlying Shares acquired upon settlement.
17.    Appendix. Notwithstanding any provision in this Performance Unit
Agreement, this PU shall be subject to any special terms and conditions set
forth in any Appendix to this Performance Unit Agreement for the Recipient’s
country of residence or in which the Recipient works. Moreover, if the Recipient
relocates to one of the countries included in the Appendix, the special terms
and conditions for such country will apply to the Recipient, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. The Appendix constitutes part of this Performance
Unit Agreement.
18.    General Provisions.
(a)    Amendment; Waivers. This Performance Unit Agreement, including the Plan,
contains the full and complete understanding and agreement of the parties hereto
as to the subject matter hereof, and except as otherwise permitted by the
express terms of the Plan and this Performance Unit Agreement and applicable
law, it may not be modified or amended nor may any provision hereof be waived
without a further written agreement duly signed by each of the parties;
provided, however, that a modification or amendment that does not materially
diminish the rights of the Recipient hereunder, as they may exist immediately
before the effective date of the modification or amendment, shall be effective
upon written notice of its provisions to the Recipient, to the extent permitted
by applicable law. The waiver by either of the parties hereto of any provision
hereof in any instance shall not operate as a waiver of any other provision
hereof or in any other instance. The Recipient shall have the right to receive,
upon request, a written confirmation from the Company of the Customizing
Information.
(b)    Binding Effect. This Performance Unit Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
executors, administrators, representatives, successors and assigns.
(c)    Fractional PUs, Underlying Shares and Dividend Equivalents. All
fractional Underlying Shares and Dividend Equivalents settled in Stock resulting
from the whole or partial satisfaction of the Performance Measure(s) or the
adjustment provisions contained in the Plan shall be rounded down to





--------------------------------------------------------------------------------





the nearest whole share. If cash in lieu of Underlying Shares is delivered at
settlement, or Dividend Equivalents are settled in cash, the amount paid shall
be rounded down to the nearest penny.
(d)    Governing Law. This Performance Unit Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts,
without regard to the principles of conflicts of law.
(e)    Construction. This Performance Unit Agreement is to be construed in
accordance with the terms of the Plan. In case of any conflict between the Plan
and this Performance Unit Agreement, the Plan shall control. The titles of the
sections of this Performance Unit Agreement and of the Plan are included for
convenience only and shall not be construed as modifying or affecting their
provisions. The masculine gender shall include both sexes; the singular shall
include the plural and the plural the singular unless the context otherwise
requires. Capitalized terms not defined herein shall have the meanings given to
them in the Plan.
(f)    Language. If the Recipient receives this Performance Unit Agreement, or
any other document related to this PU and/or the Plan translated into a language
other than English and if the meaning of the translated version is different
than the English version, the English version will control.
(g)    Data Privacy. By entering into this Performance Unit Agreement and except
as otherwise provided in any data transfer agreement entered into by the
Company, the Recipient: (i) authorizes the Company, and any agent of the Company
administering the Plan or providing Plan recordkeeping services, to disclose to
the Company such information and data as the Company shall request in order to
facilitate the award of performance units and the administration of the Plan;
(ii) waives any data privacy rights the Recipient may have with respect to such
information; and (iii) authorizes the Company to store and transmit such
information in electronic form. For purposes of this Section 18(g), the term
“Company” refers to the Company as defined in the last sentence of Section 1 of
the Plan.
(h)    Notices. Any notice in connection with this Performance Unit Agreement
shall be deemed to have been properly delivered if it is delivered in the form
specified by the Committee as follows:
To the Recipient:    Last address provided to the Company
To the Company:    Iron Mountain Incorporated
One Federal Street
Boston, Massachusetts 02110
Attn: Chief Financial Officer
(i)    Version Number. This document is Version 1 of the Iron Mountain
Incorporated 2014 Stock and Cash Incentive Plan Performance Unit Agreement.







--------------------------------------------------------------------------------






IRON MOUNTAIN INCORPORATED
Iron Mountain Incorporated 2014 Stock and Cash Incentive Plan
Performance Unit Agreement (Version 1)
Appendix
Country-Specific Provisions
Terms and Conditions
This Appendix includes additional, or if so indicated replaces, certain terms
and conditions that govern a PU granted under the Plan if a Recipient resides or
works in one of the countries listed below. Capitalized terms used but not
defined in this Appendix have the meanings set forth in the Plan and/or the
Performance Unit Agreement.
Notifications
The information contained herein is general in nature and may not apply to each
particular Recipient’s situation and the Company is not in a position to assure
a Recipient of any particular result. Accordingly, the Recipient is advised to
seek appropriate professional advice as to how the relevant laws in a particular
country may apply to his or her situation.
If the Recipient is a citizen or resident of a country other than the one in
which the Recipient is currently working, transfers employment or service
location after the Grant Date, or is considered a resident of another country
for local law purposes, the information contained herein may not apply to the
Recipient, and the Company shall, in its discretion, determine to what extent
the terms and conditions contained herein shall apply.
Australia
Vesting. This provision replaces Section 3(b) of the Performance Unit Agreement:
Notwithstanding Section 3(a), if the Recipient terminates employment due to
retirement on or after completing ten (10) Years of Credited Service, the
Recipient shall become vested in his or her PUs in accordance with the following
schedule:
Date Relationship Terminates            Vesting Percentage
On or after first (1st) anniversary of Grant Date        33.3%
On or after second (2nd) anniversary of Grant Date        66.6%
On or after third (3rd) anniversary of Grant Date        100%
In the event a Recipient becomes partially or fully vested under this Section
3(b), in no event shall any PUs vested as a result of this Section 3(b) be
delivered until the Vesting Date, nor shall any PUs vested as a result of this
Section 3(b) be delivered if the Recipient as of the date of delivery is in
violation of any confidentiality, inventions and/or non-competition agreement
with the Company. For purposes of this Section 3(b), a Recipient shall be
treated as having terminated from employment due to retirement if he or she
intends to permanently cease gainful employment in circumstances where he or she
provides in good faith, a written declaration to that effect, and the Committee
in its sole and absolute discretion accepts that statutory declaration, and in
those circumstances, Years of Credited Service shall be calculated on the same
basis as “Years of Credited Service” under The Iron Mountain Companies 401(k)
Plan or any successor thereto.





--------------------------------------------------------------------------------





Belgium
Time for Acceptance. This provision replaces Section 12 of the Performance Unit
Agreement:
Unless the Recipient shall evidence written acceptance of this Performance Unit
Agreement by electronic or other means prescribed by the Committee within sixty
(60) days after its delivery, the PUs and Dividend Equivalents shall be null and
void (unless waived by the Committee).
Hungary
Grant. Any shares acquired under the Plan are deemed as privately placed under
Act No. CXX of 2011 on the Capital Market.
Data Privacy. This provision replaces Section 18(g) of the Performance Unit
Agreement in its entirety:
The Recipient gives his or her consent to the Company for handling his or her
personal data in accordance with the provisions of Act CXII of 2012 on the
Information Autonomy and Freedom of Information, and to process the personal
data only for the purposes of and to the extent it is necessary for fulfilling
the Company’s rights or obligations deriving from the Recipient’s participation
in the Plan. In connection with this consent, the Company may forward the
Recipient’s personal data to service providers that perform services for the
Company in connection with bookkeeping and taxation. The Recipient gives his or
her consent that his or her personal data may be transferred abroad for the same
purposes. The Company is entitled to forward the personal data of the Recipient
to an affiliate of the Company or that provides services to the Company in the
scope of exercising the rights and performing the obligations arising from
and/or connected to the Recipient’s participation in the Plan (especially its
reporting and recording obligations). The Recipient personal data may be
forwarded to countries that do not offer the same level of protection as
jurisdictions within the EEA. Recipient, by entering into this Performance Unit
Agreement, gives his or her express consent for the processing and forwarding of
his or her data as defined in this Section.
The Netherlands
Effect Upon Employment and Performance of Services. This provision supplements
Section 11 of the Performance Unit Agreement:
PUs and Dividend Equivalents shall not form part of the employment or services
conditions of the Recipient, nor shall they be treated (either at the time when
it might apply or in any period prior thereto or any period thereafter) as
remuneration for the purpose of pension arrangements nor shall they form any
other employment or services related entitlement. PUs and Dividend Equivalents
shall not be included in the calculation of a possible severance payment and the
Recipient waives all rights (if any) that he or she may have in this regard.





--------------------------------------------------------------------------------





Poland
Right of Repayment. The right of repayment provided in Section 13 of this
Performance Unit Agreement shall be subject to concluding a non-competition
agreement, according to the relevant provisions of Polish law.
Governing Law. This provision supplements Section 18(d) of the Performance Unit
Agreement:
Any disputes resulting from this Performance Unit Agreement shall be settled
exclusively by United States federal courts in the Commonwealth of
Massachusetts.
Language. This provision replaces Section 18(f) of the Performance Unit
Agreement:
This Performance Unit Agreement was executed in two (2) identical counterparts,
each in Polish and English versions, and one for each of the Company and the
Recipient. In the case of any discrepancy between the Polish and English
version, the Polish version will prevail.
United Kingdom
Vesting. This provision replaces the first sentence of Section 3(b) of the
Performance Unit Agreement:
Notwithstanding Section 3(a), if the Recipient terminates employment due to
retirement on or after attaining age fifty-five (55) (or such earlier age with
the agreement of the Company) and after having completed ten (10) Years of
Credited Service (or such shorter period of Credited Service as the Committee
may, in its absolute discretion, permit for these purposes), the Recipient shall
become vested in his or her PUs in accordance with the following schedule:
Date Relationship Terminates            Vesting Percentage
On or after first (1st) anniversary of Grant Date            33.3%
On or after second (2nd) anniversary of Grant Date            66.6%
On or after third (3rd) anniversary of Grant Date            100%
Withholding Taxes. This provision replaces Section 6 of the Performance Unit
Agreement:
If a liability arises in connection with the award, holding, vesting or
settlement of PUs and/or Dividend Equivalents under which the Company or any
subsidiary employing the Recipient is obliged to account for the tax and/or
primary social security contributions (otherwise known as employee’s National
Insurance Contributions) (“Employee Tax Liability”), then:
(a) If the PU and/or Dividend Equivalent is cash settled, the Company or the
relevant subsidiary may withhold the Employee Tax Liability from the sum of cash
due to the Recipient; or
(b) If the PU and/or Dividend Equivalent is Stock settled, then unless the
Recipient makes a payment of an amount equal to the Employee Tax Liability
within seven (7) days of being notified by his or her employer or the Company of
the amount of the Employee Tax Liability, the Company may sell sufficient of the
shares of Common Stock resulting from the settlement of the PU and/or Dividend
Equivalent on behalf of the Recipient and arrange payment to the subsidiary on
which the Employee Tax Liability falls of an amount equal to the Employee Tax
Liability out of the proceeds of sale by way of reimbursement to the relevant
subsidiary.





--------------------------------------------------------------------------------





Effect Upon Employment and Performance of Services. This provision supplements
Section 11 of the Performance Unit Agreement:
The Recipient shall have no entitlement to compensation or damages in
consequence of the termination of his or her employment with the Company or any
employing subsidiary for any reason whatsoever and whether or not in breach of
contract, in so far as such entitlement arises or may arise from his or her
ceasing to have rights under the PU as a result of such termination or from the
loss or diminution in value of the same and, upon grant, the Recipient shall be
deemed irrevocably to have waived such entitlement.







--------------------------------------------------------------------------------








IRON MOUNTAIN INCORPORATED 2014 STOCK AND CASH INCENTIVE PLAN
Performance Unit Schedule
<<Name>>
<<Address>>
<<City>>, <<State>> <Zip>>
In accordance with the Performance Unit Agreement, of which this Performance
Unit Schedule is a part (which together, constitute the “Customizing
Information”), the Company hereby grants to <<Name>> (the “Recipient”) the
following Performance Units.
Grant Date:
 
<<GrantDate>>
Performance Units Granted:
 
<<Number of shares of Stock underlying the
 
 
equivalent number of performance units granted>>
Performance Period:
 
<<Period>> [Example: Calendar Years 2015-2017]
Performance Measure 1:
 
<<Performance Measure 1>> ≥ <<Criteria1>> [Example: X%]
Performance Measure 2
 
Actual <<Performance Measure 2>> relative
 
 
to Budgeted <<Performance Measure 2>>

 
Actual <<Performance Measure 2>> as a
 
 
 
 
Percentage of Budgeted <<Performance Measure 2>>
 
% of PUs Earned
 
 
≥ 105%    
 
200%
 
 
≥ 100%    
 
100%
 
 
≥ 95%    
 
50%
 
 
< 95%    
 
0%
 
 
Linear interpolation to be used for performance between points provided
 

Adjusted Performance
 
 
Units Granted:
 
<<Adjusted number of shares of Stock to be issued     
 
 
at settlement>>
Purchase Price, if any:
 
<<PurchasePricePerUnit>>
Form of Settlement:    
 
[Cash/Stock]
Performance Unit
 
 
Agreement Version:
 
1
Vesting Date:
 
<<Vest>>
 
 
 

ACCEPTANCE BY RECIPIENT
IN WITNESS WHEREOF, the Company has caused this Performance Unit Agreement to be
issued as of the date set forth above.
Date: ______________________        ____________________________________
(Signature of Recipient)
Notice Address:
____________________________________________________________________________



